Citation Nr: 0423639	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  96-48 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a convulsive 
disorder, currently rated as 20 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from December 1962 
to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant in a statement received in March 2004 indicated 
that she was last treated by Dr. R. A. on June 11, 2003.  
This treatment record is not on file and pursuant to 
38 C.F.R. § 3.159 an attempt should be made to obtain this 
evidence.  

The Board finds that the medical evidence and the recent VA 
social and industrial survey raise the issue of service 
connection for a psychiatric disorder secondary to the 
veteran's convulsive disorder.  This issue is intertwined 
with the claim for a total disability rating due to 
unemployability and must be adjudicated by the RO.   See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board apologizes to the appellant for the delay in this 
case.  However to ensure that VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should take the appropriate action 
in order to obtain the current treatment 
records from Dr. R. A.  The appellant 
should be informed that she has the 
opportunity to submit lay statements 
and/or medical 

evidence which reflect the frequency and 
severity of her seizure disorder.  

2.  The RO should take the appropriate 
action in order to adjudicate the issue 
of service connection for a psychiatric 
disorder on a secondary basis, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).  If the benefit 
sought is not granted the appellant 
should be notified of the denial and of 
her appellate rights.   .

3.  Thereafter, the RO should re- 
adjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

